Citation Nr: 1048287	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected lumbar spine disability, currently evaluated 10 percent 
disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an increased disability rating for service-
connected left knee disability, currently evaluated 20 percent 
disabling.

4.  Entitlement to an increased disability rating for service-
connected right knee disability, currently evaluated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from April 1990 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated February 2006 and March 
2009 of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

Procedural history

The RO granted service connection for left knee disability and 
lumbar strain in a September 1994 rating decision; noncompensable 
[zero percent] disability ratings were assigned to each.  In a 
June 2003 rating decision, the disability rating assigned to the 
Veteran's service-connected left knee was increased to 10 
percent, effective January 28, 2003.  The Veteran disagreed with 
that rating and a statement of the case (SOC) was issued in March 
2004.  In September 2004, the disability rating assigned to the 
service-connected left knee disability was increased to 20 
percent, effective April 14, 2003.  The Veteran submitted an 
untimely VA Form 9 as to the March 2004 SOC in December 2004.  
See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.202 (2010).  In a letter dated December 2004, the 
Veteran was informed that his VA Form 9 was untimely and that it 
would instead be treated as a new claim of entitlement to an 
increased disability rating for the service-connected left knee 
disability.  
In a February 2006 rating decision, the RO denied increased 
disability ratings as to the service-connected left ankle and 
lumbar spine disabilities as well as entitlement to TDIU.  The 
February 2006 rating decision also denied service connection for 
a right knee disability.  The Veteran expressly disagreed with 
the rating decision.  

In June 2007, the RO granted service connection for a right knee 
disability and assigned a 10 percent disability rating.  The 
appeal as to that issue was therefore resolved.  See Grantham v. 
Brown, 114 F.3d 1136 (Fed. Cir. 1997) [where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second NOD must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the effective 
date of service connection].

In a December 2007 rating decision, the RO increased the 
disability rating assigned to the service-connected lumbar spine 
disability to 10 percent, effective August 28, 2007.  The Veteran 
did not express satisfaction with the increased disability rating 
at that time and the issue thus remained in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule for 
Rating Disabilities, the pending appeal as to that issue is not 
abrogated].

In December 2007, a SOC was issued as to the left knee disability 
and TDIU claims.  A SOC as to the lumbar spine disability was 
issued in August 2009.  The Veteran perfected his appeals by 
filing timely substantive appeals [VA Form 9's] in January 2008 
and August 2009, respectively.  

In a rating decision dated March 2009, the RO confirmed and 
continued the 10 percent disability rating assigned to the 
service-connected right knee disability.  The Veteran expressly 
disagreed with this decision as to the right knee disability in a 
statement dated April 2009.  A SOC pertaining to that issue has 
yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 
238 (1999), the United States Court of Appeals for Veterans 
Claims (the Court) held that where a notice of disagreement (NOD) 
is filed but a SOC has not been issued, the Board must remand the 
claim to the agency of original jurisdiction so that a SOC may be 
issued.
The issues of entitlement to an increased disability rating for 
right and left knee disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The Veteran 
will be notified if further action on his part is required.

Issue not on appeal

The March 2009 rating decision also confirmed and continued the 
currently assigned 10 percent disability for the Veteran's 
service-connected left ankle disability.  As evidenced by the 
claims folder, a NOD was not filed as to that issue.  Critically, 
the Veteran only addressed the right knee issue in his April 2009 
NOD.  The issue of entitlement to an increased disability rating 
as to the service-connected left ankle disability is, therefore, 
not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDINGS OF FACT

On June 9, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of his appeal as to the lumbar spine and TDIU claims 
was requested.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal by 
the Veteran as to the issue of entitlement to an increased rating 
for service-connected lumbar spine disability have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).
2.  The criteria for the withdrawal of the Substantive Appeal by 
the Veteran as to the issue of entitlement to TDIU have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected lumbar spine disability, currently 
evaluated 10 percent disabling.

2.  Entitlement to TDIU.

As the resolution of these issues involves the application of 
similar facts to identical law, said issues will be handled 
together for the sake of economy.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 20.202 
(2010).  Withdrawal may be made by the Veteran or by his 
authorized representative.  See 38 C.F.R. § 20.204 (2010).

At the June 2010 RO hearing, the Veteran expressed his intent to 
withdraw his appeal as to the issues of entitlement to an 
increased disability rating for service-connected lumbar spine 
disability and entitlement to TDIU.  He also submitted a signed 
statement to that effect at that time.  See 38 C.F.R. § 20.204(b) 
(2010).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  The Veteran has withdrawn his 
appeal as to the issues of entitlement to an increased disability 
rating for the service-connected lumbar spine disability and 
entitlement to TDIU  Hence, there remain no allegations of errors 
of fact or law for appellate consideration as to those issues.  
Accordingly, the Board does not have jurisdiction to review the 
issues of entitlement to an increased disability rating for 
service-connected lumbar spine disability and entitlement to TDIU 
and the appeals are therefore dismissed.


ORDER

The Veteran's appeal as to the issue of entitlement to an 
increased disability rating for service-connected lumbar spine 
disability is dismissed.

The Veteran's appeal as to the issue of entitlement to TDIU is 
dismissed.


REMAND

3.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently 
evaluated 20 percent disabling.

The Veteran was last afforded a VA examination in January 2009 as 
to his service-connected left knee disability.  The Veteran has 
specifically contended that his left knee symptomatology has 
worsened since that time.  See the June 2010 Board hearing 
transcript.  Accordingly, the Board finds that a contemporaneous 
VA medical examination is warranted.  See Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct 
of a contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].

Additionally, at the June 2010 Board hearing, the Veteran 
indicated that he continues to receive medical treatment for his 
service-connected left knee disability from a private orthopedic 
surgeon, Dr. A.F.H..  Although treatment records from Dr. A.F.H. 
are contained in the claims folder, the most recent of these 
records is dated from December 2008.  Moreover, the associated 
treatment records from Dr. A.F.H., dated prior to that time, 
appear incomplete.  Accordingly, all records from Dr. A.F.H. 
relating to the Veteran dated from 2005 to the present, should be 
obtained and associated with the Veteran's claims folder as such 
evidence is potentially relevant to the appeal.

Further, the Board notes that the Veteran has not received 
appropriate notice of the obligations of VA with respect to its 
duty to notify and assist him in the development of his claim 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The Veteran has also not received appropriate 
notice under Dingess v. Nicholson, 19 Vet. App. 473 (2006) as to 
his increased rating claim.  Accordingly, appropriate VCAA 
notification must be accomplished.

The Veteran must be advsied of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequecnes, to include the denial of his claims, of failing to 
so report.  38 C.F.R. § 3.655 (2010).

4.  Entitlement to an increased disability rating for 
service-connected right knee disability, currently 
evaluated 10 percent disabling.

As was described in the Introduction, in a March 2009 rating 
decision, the RO confirmed and continued the 10 percent 
disability rating which was previously assigned to the Veteran's 
service-connected right knee disability.  In April 2009, the 
Veteran expressly disagreed with the assigned rating.

In Manlincon, supra, the Court held that where a NOD is filed but 
a SOC has not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.  
Thus, the agency of original jurisdiction must issue a SOC as to 
the issue of entitlement to an increased disability rating for 
service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1.	VBA should send the Veteran corrective 
VCAA notice which complies with all of 
the notification requirements of the 
VCAA, to include as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	VBA should contact the Veteran and request 
that he identify any relevant recent 
medical examination and treatment records 
pertaining to his service-connected left 
knee disability.  VBA should take 
appropriate steps to secure treatment 
records from Dr. A.F.H. as well as any 
medical treatment records identified 
by the Veteran and associate them with 
the VA claims folder.

3.	VBA should arrange for the Veteran to be 
examined in order to determine the 
severity of the service-connected knee 
disabilities.  In assessing the Veteran's 
knee disabilities, the examiner should 
specifically consider the Veteran's 
complaints of near-constant pain and 
instability in the knee joints.  The 
examiner should also indicate whether 
there is any functional loss due to pain 
in either knee, or any additional 
functional loss due to weakness, 
fatigability, incoordination, or pain on 
movement.  A report of the examination 
should be prepared and associated with the 
Veteran's VA claims folder. 

4.	VBA should issue a SOC pertaining to the 
issue of entitlement to an increased 
disability rating for service-connected 
right knee disability.  In connection 
therewith, the Veteran and his 
representative should be provided with 
appropriate notice of his appellate 
rights.

5.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's left knee claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


